Citation Nr: 1004015	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
service-connected prostate cancer.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to Muscle Group V, left 
upper extremity.

4.  Entitlement to service connection for arthritis of the 
left wrist.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 
1968 and from August 1976 to March 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision, by which the RO, inter 
alia, denied entitlement to the benefits sought herein.

Via the April 2007 rating decision at issue herein, the RO 
also denied entitlement to TDIU.  In his notice of 
disagreement, received in January 2008, the Veteran indicated 
that he wished to appeal the denial of the increased rating 
claims.  The RO issued its statement of the case in July 2008 
but neglected to address the denial of TDIU, although a claim 
for TDIU constitutes an increased rating claim.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  As a statement of the 
case has not yet been issued on the matter of entitlement to 
TDIU, additional action by the RO is required as set forth 
below in the REMAND portion of this decision.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board observes that in a March 2005 rating decision, the 
RO denied entitlement to service connection for arthritis of 
the left wrist.  The Veteran filed a notice of disagreement 
regarding that determination in May 2005 and in September 
2005, but the RO has not yet issued a statement of the case 
regarding that matter.  As a statement of the case has not 
yet been issued on the matter of entitlement to service 
connection for arthritis of the left wrist, additional action 
by the RO is required as set forth below in the REMAND 
portion of this decision.  Id.

The evidence indicates that the Veteran has erectile 
dysfunction as a result of his service-connected prostate 
cancer.  See VA examination in 2007 and the April 2007 Rating 
Decision.  Thus, the claim of entitlement to service 
connection for erectile dysfunction has been raised and the 
matter is referred to the RO for the appropriate development 
and action.  It is also noted that erectile dysfunction is a 
separate and distinct manifestation that is ratable under a 
differing diagnostic code, and if appropriate, no bar to the 
assignment of a separate rating is found.  See 38 C.F.R. 
§§ 4.14, 4.115b, Diagnostic Code 7522 (2009).

The issues of entitlement to an evaluation in excess of 30 
percent for residuals of a shell fragment wound to Muscle 
Group V, left upper extremity; entitlement to service 
connection for arthritis of the left wrist; and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
in the event that further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected prostate cancer is 
manifested by no more than urinary incontinence with sneezing 
and coughing when not taking the indicated prescription 
medication and the lack of use of absorbent materials.  

2.  The Veteran's service-connected PTSD is manifested by no 
more than a mild disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for the Veteran's service-connected 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Prostate Cancer

The Veteran's service-connected prostate cancer has been 
rated 60 percent disabling by the RO under the provisions of 
Diagnostic Code 7528.  38 C.F.R. § 4.115b.  

Under Diagnostic Code 7528, a 100 percent rating is assigned 
for malignant neoplasms of the genitourinary system.  A Note 
following Diagnostic Code 7528 provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.  

A maximum rating of 60 percent is assigned for a voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
per day.  The rating criteria provide for ratings from zero 
to 100 percent for renal dysfunction.  An 80 percent 
evaluation for renal dysfunction is warranted with persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  38 C.F.R. § 4.115a.

In April 2007, the Veteran underwent a VA medical 
examination.  The examination report indicates that there had 
been no recurrence or metastasis of prostate cancer.  The 
Veteran was status post radical retropubic prostatectomy, 
which took place in September 2004.  He suffered from 
erectile dysfunction treated with medication and occasional 
episodes of stress incontinence with coughing and sneezing.  
There was no lethargy, weakness, anorexia, weight loss, or 
weight gain.  There was no dysuria.  Despite stress 
incontinence with coughing and sneezing, the Veteran did not 
use absorbent materials.  The Veteran, in any event, did not 
experience stress incontinence when taking the appropriate 
medication.  He did not require catheterizations, dilations, 
or drainage procedures.  The service-connected prostate 
cancer did not have any impact upon the activities of daily 
living or regular occupation.  The examiner diagnosed status 
post radical retropubic prostatectomy with no evidence of 
recurrence or metastasis.  The diagnosed condition did not 
prevent the Veteran from being gainfully employed for light 
or heavy duty.

It is clear from the symptomatology outlined above that no 
more than a 60 percent evaluation is warranted under 
Diagnostic Code 7528.  The Veteran is not currently suffering 
from prostate cancer, and there is no evidence of recurrence 
or metastasis.  His residuals are erectile dysfunction and 
stress incontinence.  There is no indication of renal 
involvement.  As such, the disability is to be rated under 
voiding dysfunction.  The highest possible rating for voiding 
dysfunction is 60 percent.  The Veteran is already in receipt 
of a 60 percent evaluation.  As such, an increase is not 
warranted.  

As an aside and as noted in the Introduction section, the 
Board acknowledges the Veteran's complaints of erectile 
dysfunction and has referred this matter to the RO for 
additional action.  It also notes that the Veteran has been 
awarded special monthly compensation based on the loss of use 
of a create organ by the RO.  Thus, additional consideration 
in this regard is not warranted.

The Board will now discuss entitlement to an extraschedular 
evaluation.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected prostate cancer is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  A 
comparison between the level of severity and symptomatology 
of the Veteran's prostate cancer (without recurrence or 
metastasis) with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his prostate 
cancer.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability since the 
radical prostatectomy in 2004.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  There is nothing in the record that 
suggests that the prostate cancer (now without recurrence or 
metastasis) markedly impacted his ability to perform a job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, the Veteran 
filed an express TDIU claim, therefore, the issue is raised 
by the record.  The Board has not discussed TDIU in 
connection with the issue of an increased rating for prostate 
cancer because that issue will be addressed by the RO, as 
indicated in the REMAND section below.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




PTSD 

The Veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

On April 2007 PTSD examination, the Veteran denied any 
hospitalizations related to PTSD.  He indicated that he did 
not get close to others and that he did not have any friends.  
It appears, as well, that his relationship with his five 
children was distant.  The Veteran's leisure activities 
included gardening, carpentry, and television viewing.  He 
denied suicidal ideation, and there was no history of 
violence.  The Veteran's speech was characterized as 
"impoverished," his attitude was hostile and suspicious, 
and he laughed inappropriately in embarrassment when he felt 
that he had given an incorrect answer.  The Veteran was able 
to do serial 7's and spell a word forward and backward.  He 
was fully oriented.  The Veteran's intelligence was assessed 
as below average and he had a "paucity of ideas" according 
to the examiner.  However, there were no delusions or 
hallucinations, thought content was unremarkable, insight was 
intact, and the Veteran was said to understand the outcome of 
behavior.  There were no ritualistic behaviors, and there 
were no panic attacks.  Impulse control was fair.  The 
activities of daily living were not limited by PTSD.  The 
Veteran interpreted proverbs appropriately.  Immediate memory 
was normal, while remote and recent memory was mildly 
impaired.  The Veteran reported sleep disturbances, an 
exaggerated startle response, and angry and irritable 
outbursts.  Testing was conducted, which revealed that the 
Veteran was moderately to severely exaggerating his symptoms.  
Other testing revealed a severe personality disorder, mild 
anxiety, and mood symptoms.  The Veteran indicated that he 
had retired the previous year due to physical disabilities.  
The examiner diagnosed mild to moderate PTSD as well as a 
schizoid personality disorder and assigned a GAF score of 68.  

On March 2008 psychological assessment, the Veteran reported 
auditory hallucinations and indicated that the voices were so 
low that he could not make out what they were saying.  He 
complained of recurrent intrusive images, nightmares, 
flashbacks, hypervigilance, dissociation, exaggerated startle 
response, and irritability.  He reported feeling depressed 50 
percent of the time.  Objectively, the Veteran was alert and 
oriented with appropriate eye contact.  His thoughts were 
logical and goal directed.  Speech was normal, memory was 
intact, and he used humor appropriately.  His mood was 
euthemic.  The examiner indicated that the Veteran was vague 
about his symptoms and explained that auditory hallucinations 
tended to be more audible than what the Veteran described.  
The examiner diagnosed PTSD and assigned a GAF score of 53.

In April 2008, the Veteran reported very little sleep and 
that he heard mumbling voices.  He stated that he tried to 
keep busy during the day by taking care of his animals 
including chickens.  He also related that he was a carpenter, 
so he was always offering assistance to others because, 
"somebody always needs something done."  

A review of the Veteran's PTSD symptomatology reveals that an 
evaluation in excess of 30 percent would not be appropriate 
at any time during the appellate period.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; Hart, supra.

The Veteran's lowest GAF score was 53, suggestive of more 
moderate symptoms.  Moreover, symptoms associated with a 50 
percent disability rating such as abnormal speech, panic 
attacks, difficulty understanding complex commands, impaired 
judgment, and impaired abstract thinking are largely absent.  
The Board acknowledges that his speech was described as 
impoverished, which presumably refers to a lacking vocabulary 
and inelegant phraseology.  In no instance was speech 
characterized as psychiatrically abnormal.  The Board 
acknowledges memory loss, but it has been characterized as 
mild.  As well, while there was a disturbance of mood but not 
of motivation.  Indeed, the Veteran intentionally occupied 
himself with carpentry and chickens.  As well, while the 
Veteran had difficulty establishing effective social 
relationships as evidenced by his lack of ties with his 
children, he was sufficiently socially connected to offer 
help with his carpentry skills.  In summary then, the 
majority of symptoms associated with a 50 percent disability 
rating for PTSD are absent.  Those that are present are mild 
and incomplete.  As such, a 50 percent rating for PTSD is 
denied throughout the entire appellate period.  Id.

Regarding an extraschedular evaluation, with respect to the 
first prong of Thun, the evidence in this case does not show 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected PTSD is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the PTSD markedly impacted the 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  Van Hoose, 4 Vet. App. at 
363.  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

As discussed in the immediately preceding section, a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  Rice, supra.  In this case, the 
Veteran filed an express claim TDIU, therefore, the issue is 
raised by the record.  The Board has not discussed TDIU in 
connection with the issue of an increased rating for PTSD 
because that issue will be addressed by the RO, as indicated 
in the REMAND section below 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.




Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in December 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that essentially 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter 
substantially informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  

The Board observes that the VCAA notice letter sent to the 
Veteran in December 2006 pertained to a claim of entitlement 
to TDIU.  It covered increased rating claims via its 
discussion of disability ratings in general.  In addition, it 
appears that the Veteran has actual knowledge that a showing 
that a disability has worsened is necessary in an increased 
rating claim, as he wrote regarding worsening symptoms 
concerning a different claim in a letter to VA dated in 
October 2008.  As such, the Veteran is not prejudiced by any 
omission in VCAA notice on the part of VA.  See generally 
Dalton, supra (holding that claimant was not prejudiced by 
RO's failure to provide VCAA notice where the claimant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, and the Veteran was afforded VA medical examinations 
in April 2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  See Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010) (VA need only obtain or attempt to obtain 
potentially relevant evidence).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 60 percent for prostate cancer is 
denied.

A rating in excess of 30 percent for PTSD is denied.


REMAND

A remand is necessary regarding the issues of entitlement to 
an evaluation in excess of 30 percent for residuals of a 
shell fragment wound to Muscle Group V, left upper extremity; 
entitlement to service connection for left wrist arthritis; 
and entitlement to TDIU.

With respect to the matter of entitlement to an evaluation in 
excess of 30 percent for residuals of a shell fragment wound 
to Muscle Group V, additional development of the evidence in 
necessary.  A July 2008 VA progress note indicated that the 
Veteran told his physical therapist that he intended to see 
his primary care physician regarding some orthopedic problems 
to include his left upper extremity the following month.  The 
record contains VA treatment records dated through July 10, 
2008.  The Board observes that the VA medical records in the 
Board's possession were printed on September 19, 2008.  There 
are no August 2008 records in the file.  Because the Veteran 
expressed a clear intent to seek further treatment for his 
left upper extremity, the Board must ensure that all post-
July 2008 VA medical records are associated with the claims 
file.  Golz, supra; see Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990) (all relevant VA treatment records that could 
potentially be helpful in resolving a claim should be 
obtained).  

As well, it seems from an October 2008 written statement that 
the Veteran's service-connected left upper extremity muscle 
disability has worsened in severity.  To ensure that the 
Board has a clear, accurate, and current disability picture, 
a VA orthopedic examination is requested.  The examination is 
to be conducted as directed below.

As indicated, in March 2005, the RO denied the Veteran's 
claim of entitlement to service connection for left wrist 
arthritis, and in April 2007, the RO denied the claim of 
entitlement to TDIU.  Timely notices of disagreement were 
filed with respect to both issues, but the RO failed to issue 
statements of the case regarding these matters.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and RO failure to issue same is a 
procedural defect.  Manlincon, 12 Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Therefore, the Board must remand these 
matters for the preparation of statements of the case as to 
the issues of entitlement to service connection for arthritis 
of the left wrist and entitlement to TDIU.  VAOPGCPREC 16-92 
(July 24, 1992).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Associate with the claims file all VA 
clinical from the Shreveport VA Medical 
Center and the Longview VA Outpatient 
Clinic dated from July 10, 2008 to the 
present.

2.  Schedule a VA orthopedic examination 
to determine the current severity of the 
Veteran's service-connected residuals of a 
shell fragment wound to Muscle Group V, 
left upper extremity.  Range of motion 
measurements must be provided.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
the Veteran's disability limits his 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the Veteran exhibits 
weakened movement, excess fatigability, or 
incoordination.  The impact of the 
service-connected disability upon the 
Veteran's ability to maintain employment 
should be assessed.  A rationale for all 
conclusions must be provided.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  In the report, the 
examiner must indicate whether pertinent 
records in the claims file were reviewed.

3.  Then, after undertaking any other 
indicated development, readjudicate the 
claim of entitlement to an evaluation in 
excess of 30 percent for residuals of a 
shell fragment wound RO Muscle Group 
Veteran, left upper extremity in light of 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  It must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.

4.  Issue statements of the case 
concerning the issues of entitlement to 
service connection for arthritis of the 
left wrist and entitlement to TDIU.  All 
indicated development should be taken.  
The Veteran should, of course, be advised 
of the time period within which to perfect 
his appeals, if necessary.  38 C.F.R. § 
20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


